[Cite as Atkinson v. Unknown, 2010-Ohio-6634.]

                                     Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




ROBERT ATKINSON

       Plaintiff

       v.

UNKNOWN

       Defendant

        Case No. 2010-09051-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On August 26, 2010, this court issued an entry granting plaintiff’s motion
for extension of time to file an amended complaint. The amended complaint was to be
filed within 30 days of the date of the entry. Upon review, plaintiff has not filed the
amended complaint. Therefore, plaintiff’s case is DISMISSED without prejudice. The
court shall absorb the costs of this case.




                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Deputy Clerk
Entry cc:

Robert Atkinson, #545-578
P.O. Box 45699
Lucasville, Ohio 45699
Case No. 2006-03532-AD          -2-   MEMORANDUM DECISION




Case No. 2006-03532-AD          -2-   MEMORANDUM DECISION



DRB/laa
Filed 10/7/10
Sent to S.C. reporter 1/21/11